UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-4017



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


JASPER JABARI EDWARDS,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-05-66)


Submitted:   January 5, 2007                 Decided:   January 23, 2007


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey B. Welty, Durham, North Carolina, for Appellant. Anna
Mills Wagoner, United States Attorney, Michael A. DeFranco,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jasper Edwards was convicted of conspiracy to distribute less

than 50 grams of crack and distribution of 30.6 grams of crack.              21

U.S.C.A. §§ 841(b)(1)(B), 846 (West 1999). He was sentenced to 240

months imprisonment and urges on appeal that he is entitled to a

new trial on four grounds.      We have reviewed the four issues raised

by Edwards and find only one merits discussion.

     During trial, the district court excluded evidence proffered

by Edwards regarding his future plans and intentions.                  Edwards

offered testimony from his father about conversations they had

about his future plans and Edwards’s handwritten notes about

legitimate    job    opportunities    he   was    interested   in    pursuing.

Edwards contends this evidence should have been admitted under the

then-existing    state    of   mind   exception    under   Federal    Rule   of

Evidence 803(3).      We hold that even if there were error, any error

was harmless.       See United States v. Nyman, 649 F.2d 208, 212 (4th

Cir. 1980) (finding that the test of harmlessness was whether the

Court believed it “highly probable that the error did not affect

the judgment” (internal quotation marks omitted)).

     Accordingly, we find no reversible error and affirm Edwards’s

sentence.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                      AFFIRMED


                                       2